DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/22/21:
Claims 1 – 25 are pending in the application.  
Claims 1 – 18 are withdrawn as directed to non-elected inventions.  
Claims 19 - 25 are currently under examination.   
The rejection under 35 U.S.C. 103 (a) is upheld.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130136890 to Maliszewski et al. hereinafter “Maliszewski” in further view of US 5060466 to Matsuda et al. hereinafter “Matsuda”.  


Regarding claim 19, Maliszewski teaches a method for forming a thermoplastic prepreg (method of forming thermoplastic prepreg; paragraph [0005]), the method comprising: supplying continuous fibers to a first extrusion device (supply continuous fibers to extrusion device; paragraph [0005]); supplying a first thermoplastic feedstock to the first extrusion device (supplying thermoplastic feedstock; paragraph [0005]), wherein the feedstock comprises a first thermoplastic polymer (wherein the feedstock comprises at least one thermoplastic polymer; paragraph [0005]); pre-heating (heating fibers in prepreg in oven; paragraph [0064]), tensioning (rovings (fibers) kept under tension; paragraph [0044]), and spreading the continuous fibers (fibers spread; paragraph [0046]); extruding the continuous fibers and the first feedstock within an impregnation die to form a first extrudate in which the continuous fibers are embedded with a matrix of the first thermoplastic polymer (continuous fibers and thermoplastic polymer extruded 

Matsuda is directed to composite rope suitable for use as the material for reinforcing concrete structures (1:  1 – 15).  Matsuda discloses twisting a resin-encased fiber system (twisting prepregs; column 2 lines 16-25) similar to the first extrudate. Maliszewski teaches that the fibers may be twisted or straight prior to embedding in the resin [0026].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Maliszewski to include the twisting of Matsuda after impregnation, as it is taught by Matsuda, to provide high tensile strength and low elongation (high tensile strength and low elongation; column 2 lines 13-25).  
As to claim 20, the percentages of continuous fibers, Maliszewski teaches that the continuous fibers may constitute 20 - 70 wt. % of the prepreg [0048]. This overlaps the claimed range. Regarding the percentages of first resin and second resin matrices, Maliszewski discloses that the thermoplastic polymer(s) may constitute from 10-80 wt. % of the prepreg. It would be easy for the skilled artisan choose a use level within the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").   

Regarding claim 21, Maliszewski teaches that the continuous fibers may comprise carbon and glass fibers [0026].  

As to claim 22, Maliszewski discloses that cooling systems may be used to cool the second extrudate [0070 – 0071].  Maliszewski is silent as to chopping the second extrudate into pellets however, it would have been obvious to the skilled artisan to include a chopping step of the second extrudate into pellets as Maliszewski includes chopped pellets comprising fibers as a feed material in the production of the first extrudate.  

Regarding claims 23 and 24, the use of talc, mica and glass fibers [0068, 0026] is contemplated.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130136890 to Maliszewski et al. hereinafter “Maliszewski” in further view of US 5060466 to Matsuda et al. hereinafter “Matsuda” and in still further view of WO-2017011293 to Restuccia et al. hereinafter “Restuccia”.  US 10370079 was used as the US equivalent.  

The combined teachings of Maliszewski and Matsuda are silent as to the use of copper or nickel particulate in the second thermoplastic material hence attention is directed to Restuccia.  

Restuccia is directed to improving the electrical conductivity of resins and composites (1: 9 – 40).  

Regarding claim 25, Restuccia teaches the addition of conductive particles such as nickel and copper into the resin and/or composite (4: 1 – 10) to improve electrical conductivity.  Therefore, it would have been obvious to the skilled artisan to incorporate conductive particles into the thermoplastic materials used in the combined teachings of Maliszewski and Matsuda to improve electrical conductivity.  

Response to Arguments

Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.  First, applicant argues that Maliszewski fails to teach twisting of the first extrudate (resin coated fibers).  The Examiner agrees, that is why the secondary reference to Matsuda was included.  Maliszewski teaches that the fibers may be twisted or straight prior to embedding in the resin [0026].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Maliszewski to include the twisting of Matsuda after impregnation, as it is taught by Matsuda.  

Applicant argues that it is improper to modify Maliszewski with the twisting of Matsuda as there is no motivation to modify Maliszewski.  The Examiner disagrees.  Maliszewski discloses that the fibers may be twisted prior to embedding with resin.  As to why the skilled artisan would be motivated to include the twisting of the fibers after imbedding with resin is outlined in paragraph 7 supra (paragraph 8 of the action dated 8/20/20).  The twisting of the resin impregnated fibers provides high tensile strength and low elongation to the resulting composite (column 2 lines 13-25).  

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1,5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a hole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical we have held that  there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the reference' s themselves.").  The Maliszewski reference teaches that the fibers may be twisted or straight prior to embedding in the resin [0026].  Matsuda teaches that the fibers may be twisted after impregnation to provide high tensile strength and low elongation to the resulting composite.  The skilled artisan adding the twist after impregnation of Matsuda to Maliszewski would have expected these advantages from the combination.  





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										4/2/21


/PETER A SALAMON/Primary Examiner, Art Unit 1796